Citation Nr: 1028101	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-31 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for sleep apnea. 

2.  Entitlement to an initial rating higher than 30 percent for 
service-connected posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Benjamin M. Diliberto





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1990 to August 1994 and from November 2003 to May 2005. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in April 2006 and in April 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a rating decision in January 2004, the RO denied service 
connection for sleep apnea based on the Veteran's first period of 
service.  After the Veteran was notified of the adverse 
determination, he did not appeal the denial of the claim and the 
rating decision became final.  A claim of service connection for 
a disability that has been previously denied (referred to as 
finality) may not be considered on the merits unless new and 
material evidence has been presented. 

The Veteran returned to active duty with the Washington Army 
National Guard from November 2003 to May 2005.  In October 2005, 
the Veteran applied to reopen the claim.  As finality attached to 
the rating in decision in January 2004, new and material evidence 
is required to reopen the claim based on the Veteran's first 
period of service, which is the claim addressed by the Board in 
this decision.  

The evidence, in part, that is, the service treatment records, 
pertaining to sleep apnea, associated with the Veteran's second 
period of service constitutes a new claim, which the Board 
reviews without regard to finality and the claim and the initial 
rating claim for posttraumatic stress disorder are REMANDED to 
the RO via the Appeals Management Center in Washington, DC. 





Other Preliminary Matters

In a rating decision in August 2007, the RO granted service 
connection for a left ankle disability and assigned an initial 
rating of 10 percent.  In September 2007, the Veteran filed a 
Notice of Disagreement.  In December 2008, the RO issued a 
Statement of the Case, but the Veteran did not perfect the appeal 
by filing a Substantive Appeal.  Absent a timely filed 
Substantive Appeal, the Board does not have jurisdiction to 
review the claim.   38 C.F.R. § 20.200. 


FINDINGS OF FACT

1. In a rating decision in January 2004, the RO denied service 
connection for sleep apnea based on the Veteran's first period of 
service; after the Veteran was notified of the adverse 
determination, he did not appeal the denial of the claim and the 
rating decision became final.

2. The additional evidence presented since the rating decision by 
the RO in January 2004 does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
sleep apnea based on the Veteran's first period of service. 


CONCLUSIONS OF LAW

1. The rating decision in January 2004 by the RO, denying the 
claim of service connection for sleep apnea based on the 
Veteran's first period of service, became final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2. The additional evidence presented since the rating decision in 
January 2004 by the RO is not new and material, and the claim of 
service connection for sleep apnea based on the Veteran's first 
period of service is not reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, S. Ct. 1696, 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

On the new and material evidence claim based on the Veteran's 
first period of service, the VCAA notice must include notice of 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006).





The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

On the new and material evidence claim, the only claim decided in 
this decision, the RO provided pre-adjudication VCAA notice by 
letter, dated in October 2005.  The Veteran was notified that new 
and material was needed to reopen the claim, that is, evidence 
not previously considered, which was not redundant or cumulative 
of evidence previously considered, and that pertained to the 
reason the claim was previously denied, that is, the lack of 
evidence of that linked sleep apnea, first shown after the first 
period of service, was related to the first period of service..  
The notice included the type of evidence needed to substantiate 
the underlying claim of service connection, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment 
records, VA records, and records from other Federal agencies, and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  

As for the content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of the 
claim, except for the provisions for the effective date of a 
claim and for the degree of disability assignable); and of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and 
material evidence claim).  

The extent the notice omitted the provisions for the effective 
date of a claim and for the degree of disability assignable, as 
the claim to reopen is denied, no effective date or disability 
rating can be assigned as a matter of law, so there can be no 
possibility of any prejudice to the Veteran with respect to the 
limited content defect in the VCAA notice.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records and VA records.  

On the new and material evidence claim, a VA medical examination 
or medical opinion is not authorized unless new and material 
evidence is presented, 38 C.F.R. § 3.159(c)(4)(iii), and that is 
not the case here.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim 

Procedural and Factual Background

By a rating decision in January 2004, the RO denied service 
connection for sleep apnea based on the Veteran's first period of 
service on the grounds that sleep apnea first document by VA in 
July 2003 was unrelated to the first period of service.



After the RO notified the Veteran of the adverse determination 
and of his procedural and appellate rights in January 2004, the 
Veteran did not perfect an appeal of the adverse determination 
and the determination became final by operation of law.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at the 
time of the rating decision in January 2004 is summarized as 
follows:

The service treatment records for the first period of service, 
including the reports of entrance and separation examinations, 
contain no complaint, finding, history, treatment, or diagnosis 
of sleep apnea. 

After service, VA records in July 2003 document treatment of 
sleep apnea. 

Current Application

Although the prior rating decision of January 2004 by the RO 
became final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. §§ 7105(c) and 5108.

Regardless of the RO's determination, the Board is without 
jurisdiction to consider the merits of the claim in the absence 
of a finding that new and material evidence has been presented.  
The Board therefore must determine whether new and material 
evidence has been received to reopen the previously denied claim.  
Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

The current application to reopen the claim of service connection 
for sleep apnea was received in October 2005.

As the claim to reopen was received after August 29, 2001, the 
current regulatory definition of new and material evidence under 
38 C.F.R. § 3.156 applies.



New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 
1998).

Additional Evidence and Analysis 

The additional evidence presented since the rating decision in 
January 2004 consists of VA records from 2003 to 2006, showing 
ongoing treatment of sleep apnea in 2004 and in 2005. 

As the additional VA records do not relate to an unestablished 
fact necessary to substantiate the claim, that is, evidence that 
sleep apnea, first documented in the interval between the first 
and second periods of active duty, is related to an injury, 
disease, or event in the first period of service, the lack of 
such evidence was the basis for the previous denial of the claim, 
the evidence is not new and material under 38 C.F.R. § 3.156.  

As the evidence presented is not new and material, the claim of 
service connection for sleep apnea based on the Veteran's first 
period of service is not reopened.   As the claim is not 
reopened, the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

As new and material evidence has not presented, the claim of 
service connection for sleep apnea based on the Veteran's first 
period of service is not reopened, and to this extent the appeal 
is denied.


REMAND

Although new and material evidence has not presented to reopen 
the claim of service connection for sleep apnea based on the 
Veteran's first period of service, the Veteran returned to active 
duty with the Washington Army National Guard from November 2003 
to May 2005.  The service treatment records for the second period 
of service show that the Veteran used a CPAC machine for sleep 
apnea while he was deployed to Iraq. 

As the record shows that sleep apnea was first documented in the 
interval between the Veteran's first and second periods of active 
duty, there is clear and unmistakable evidence that sleep apnea 
preexisted the Veteran's second period, which raises the question 
of whether the preexisting sleep apnea was aggravated by the 
second period of service.  As the evidence of record is 
insufficient to decide the claim on the theory of aggravation, 
further evidentiary development is needed under the duty to 
assist. 

On the claim for increase for posttraumatic stress disorder, the 
Veteran was scheduled for a VA examination in July 2009, as the 
mailing address for the notice of the examination used by the VA 
medical center was different from the mailing address used by the 
RO, and as it is not clear that the Veteran received actual 
notice of the scheduled VA examination, the Veteran should be 
afforded a new examination. 





Accordingly, this case is REMANDED for the following action:

1.  Verify the dates of the Veteran's 
second period of active duty from November 
2003 to May 2005 with the Washington Army 
National Guard. 

2.  Request records for the American Lake 
VA Medical Center in the State of 
Washington before 2003. 

3.  Afford the Veteran a VA examination to 
determine whether the preexisting sleep 
apnea was aggravated by the Veteran's 
second period of active duty. 

In formulating the opinion, the VA 
examiner is asked to consider that in this 
context a preexisting condition will be 
considered to have been aggravated by 
active service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the condition.  

Also, aggravation may not be conceded 
where the disability underwent no increase 
in severity during service, on the basis 
of all the evidence of record pertaining 
to the manifestations of the disability 
prior to, during, and subsequent to 
service.





4.  Afford the Veteran a VA examination to 
determine the degree of impairment due to 
service-connected posttraumatic stress 
disorder.  Ensure that the VAMC has the 
Veteran's current address and that the 
Veteran is notified of the consequence of 
failure to appear for the examination. 
38 C.F.R. § 3.655.

5.  After the requested development has 
been completed, adjudicate the claim of 
service connection by aggravation for the 
preexisting sleep apnea based on the 
Veteran's second period of service and the 
claim for increase for posttraumatic 
stress disorder.  If any benefit sought 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the case 
to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


